OPINION — AG — 59 Ohio St. 1963 Supp., 164 [59-164](C), AS WRITTEN, IS A VALID LAW OF THIS STATE.   HOWEVER, WE BELIEVE THAT SAID SECTION CONTEMPLATES THAT THE BOARD OF CHIROPRACTIC EXAMINERS WILL APPROVE, IN ITS DISCRETION, ONE  OR MORE "EDUCATIONAL OR POST GRADUATE PROGRAMS" WHICH MAY BE ATTENDED BY ANY PERSON "HOLDING A LICENSE TO PRACTICE CHIROPRACTIC IN THE STATE OF OKLAHOMA", AND THAT WHILE THE ASSOCIATION OR ENTITY CONDUCTING SAID APPROVED PROGRAM MAY CHARGE A REASONABLE UNIFORM FEE OF EACH PERSON ATTENDING THE SAME, MEMBERSHIP IN SUCH AN ASSOCIATION OR ENTITY CANNOT LAWFULLY BE REQUIRED. THE ATTORNEY GENERAL IS OF THE FURTHER OPINION THAT IF UNDER THE FACTS SET FORTH IN YOUR LETTER A LICENSED CHIROPRACTOR OF THIS STATE IS PREVENTED FROM ATTENDING AN "EDUCATIONAL OR POST GRADUATE PROGRAM" APPROVED BY YOUR BOARD, HE IS ENTITLED, UPON A SHOWING TO THAT EFFECT, TOGETHER WITH ***** "THE RECOMMENDATION OF TWO REPUTABLE LICENSED OKLAHOMA CHIROPRACTOR WHO PERSONALLY KNOW THE LICENSEE AND VOUCH FOR HIS GOOD STANDING IN THE PROFESSION" **** UPON THE PAYMENT OF THE REQUIRED $5.00 ANNUAL RENEWAL FEE, TO THE ISSUANCE BY YOUR BOARD OF AN "ANNUAL RENEWAL LICENSE", SUCH AS IS REFERRED TO IN SECTION 164(C), SUPRA. (FRED HANSEN) ** SEE: OPINION NO. 68-182 (1968) **